           Case 2:12-cv-02212-RFB-VCF Document 87 Filed 05/18/20 Page 1 of 1




1                               UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
      STEVEN NELSON MURRAY,                           Case No. 2:12-cv-02212-RFB-VCF
4
           Petitioner,                                ORDER
5
           v.
6

7     JERRY HOWELL, et al.,
8          Respondents.
9

10

11          In this habeas corpus action, Petitioner Steven Nelson Murray, represented by
12   appointed counsel, has filed a Motion for an Evidentiary Hearing. (ECF No. 85).
13   Respondents have filed a Motion for Extension of Time requesting a thirty-day extension
14   of time to respond to the motion. (ECF No. 86). Respondents’ counsel states that the
15   extension is necessary because she is relatively new to the case. Murray does not oppose
16   the motion. The Court finds that the motion is made in good faith and not solely for the
17   purpose of delay and that there is good cause for the extension. The Court will therefore
18   grant the motion. However, the Court will not look favorably upon any additionally motions
19   to extend this deadline.
20          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time
21   (ECF No. 86) is GRANTED. Respondents will have up to and including June 17, 2020,
22   to file their response to the Motion for Evidentiary Hearing.
23

24          DATED THIS 18th day of May, 2020.
25

26
                                               RICHARD F. BOULWARE,
27                                             UNITED STATES DISTRICT JUDGE
28
                                                  1
